Citation Nr: 1732658	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-00 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability, to include spina bifida occulta.

2. Entitlement to service connection for a low back disability, to include spina bifida occulta.  

3. Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected headaches.

4. Entitlement to service connection for acid reflux disease.

5. Entitlement to an earlier effective date prior to January 14, 2014 for the grant of service connection for radiculopathy of the left upper extremity. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Air Force from October 1974 to April 1975.   He also served on active duty in the United States Air Force from February 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  Jurisdiction has since been transferred to Pittsburgh, Pennsylvania.  

In November 2014, the Veteran withdrew his request for a hearing before a Veterans Law Judge

An August 2016 rating decision denied entitlement to service connection for diabetes, a bilateral foot condition, and a foot neuroma.  Additionally, a July 2017 rating decision denied service connection for tendonitis of the bilateral ankles and elbows.  Thereafter, in July 2017, the Veteran timely filed a notice of disagreement (NOD) for all of the issues decided in the August 2016 and July 2017 rating decisions.  Although no Statement of the Case (SOC) has been issued to the Veteran pertaining to these issues, the RO has acknowledged the NOD's in July 2017 correspondence to the Veteran, and additional action is pending.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). As the RO has acknowledged and is processing the Veteran's disagreement, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Thus, a remand for these issues is not necessary.  

That stated, a March 2014 rating decision granted service connection for radiculopathy of the upper left extremity, with an evaluation of 20 percent effective January 14, 2014.  In an April 2014 NOD, the Veteran expressed disagreement with the amount of back pay received, suggesting the award for compensation made effective January 14, 2014 (i.e., his service-connection award for radiculopathy) should be paid retroactively to May 1, 2013.  There has been no SOC issued in response and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon, supra.  

Finally, the Board adds that the Veteran sent the VA a letter in November 2016 requesting that the adjudication of his appeal be expedited due to financial hardship.  At this time, severe financial hardship is not shown by the record.  See 38 C.F.R. § 20.900(c).  That stated, the Veteran is free to supplement the record with information pertaining to his financial difficulties, and can file a motion for advancing his case on the docket at any time.

The issues of entitlement to service connection for a low back disability, obstructive sleep apnea, and acid reflux disease, as well as entitlement to an earlier effective date for the grant of service connection for radiculopathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO previously denied the Veteran's claim for entitlement to service connection for a low back disability in unappealed April 1980, March 1993, and December 1994 rating decisions.

2. The evidence received since the December 1994 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.


CONCLUSIONS OF LAW

1. The April 1980, March 1993, and December 1994 rating decisions denying the Veteran's claim for service connection for a low back disability are final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. As new and material evidence has been received, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO last denied the Veteran's claim of entitlement to service connection for a low back disability in a December 1994 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contain complaints of low back pain; a private medical opinion letter from the Veteran's chiropractor; and a February 1980 VA examination noting a diagnosis of spina bifida occulta.  In its December 1994 rating decision, the RO denied the claim based in large part on a finding that spina bifida occulta is a congenital defect, which existed prior to service and was not aggravated during service.  

The Veteran was notified of the December 1994 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his low back disability claim.  As such, the RO's December 1994 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence pertaining to the Veteran's low back disability consists, in part, of post-service VA and private treatments records that documented diagnoses related to the lower back other than spina bifida occulta, including mild degenerative joint disease and mild facet arthropathy.  See October 1997 VA Treatment Record and January 2013 Private Treatment Record.  This suggests that the Veteran has a diagnosed low back disability that is not congenital and may warrant compensation.  The Board finds that this additional evidence confirms the presence of an alternative low back disability and relates to the open medical question as to whether the Veteran has a low back disability that had its onset in, or is otherwise related to service.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The claim for entitlement to service connection for a low back disability is reopened.


REMAND

The Board finds that a new VA examination addressing the nature and etiology of the Veteran's low back disabilities is necessary before the issue can be adjudicated on the merits.  VA last examined the Veteran's back in February 1980.  The record shows that the Veteran has had several diagnoses including mild facet arthropathy, chronic back pain, and mild degenerative joint disease; an opinion is needed clarifying the Veteran's current diagnoses, and indicating whether they are related to his active duty service.  Additionally, in April 2012, the Veteran submitted an authorization for the RO to attempt to obtain records from Dr. M. G. L., who the record indicates was his chiropractor.  However, those records have not been associated with his claims file.  Thus, an attempt must be made to obtain these records.  

The Veteran has not been provided with a VA examination in connection with his claimed obstructive sleep apnea.  In May 2012 and January 2013 statements, he reported experiencing a sleep disorder during service, specifically beginning in 1976 while he was stationed in Biloxi, Mississippi.  He further stated that he had been informed by in-service treatment providers that his sleep difficulties were related to headaches.  The Veteran is competent to report his recollections as to the nature and timing of his symptoms, as well as what his providers told him about his condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, in April 2012, he submitted a statement from his girlfriend, which indicated that he experienced severe snoring and breathing pauses while asleep.    
The Veteran underwent a sleep study in March 2012, after reporting excessive daytime sleepiness, insomnia, interruptions in breathing, and snoring.  He was diagnosed with mild obstructive sleep apnea.  An April 2015 post-service VA treatment record documented his complaints of abnormal breathing pauses during sleep.  In light of the Veteran's competent testimony regarding the onset and continued symptomatology of his obstructive sleep apnea, as well as the findings of the sleep study, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's obstructive sleep apnea, to include whether it is secondary to his service-connected headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has not been provided with a VA examination in connection with his claimed acid reflux disease.  In a May 2012 statement, he reported experiencing acid reflux since his military service.  He further stated that his acid reflux symptoms had worsened.  A December 1978 service treatment record documented the Veteran's complaints of sharp pains in his stomach.  Additionally, a March 2013 VA treatment record noted that he was experiencing bloating and stomach pressure.  Post-service VA treatment records have consistently documented a history of a Helicobacter Pylori infection.  In light of the Veteran's competent testimony regarding the onset of symptoms during service, as well as the treatment records documenting the continued symptomatology since separation from service, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the etiology of the Veteran's acid reflux disease. See McLendon, supra. 

VA treatment records to June 2017 have been associated with the record.

Finally, as noted in the Introduction above, as the Veteran filed a Notice of Disagreement with the effective date assigned by the RO in March 2014 for the award of service-connection for upper extremity radiculopathy.  On remand, the AOJ should issue a SOC on the matter.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since June 2017 should also be obtained.  Additionally, with any assistance required from the Veteran, the RO should attempt to obtain any available records from his chiropractor, Dr. M. G. L.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made and the further actions that will be taken with regard to the claim.  The Veteran may submit medical records directly to VA.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his low back disability.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then identify the disabilities affecting the Veteran's low back, and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) had their onset in, or are otherwise related to the Veteran's active military service.  With respect to the Veteran's spina bifida in particular, the examiner should specify whether any superimposed disease or injury existed in service that manifested in a current lumbar spine disability.  The examiner should specifically consider and provide a full discussion of the Veteran's lay statements regarding the in-service motor vehicle accident and resulting symptoms, as well as the December 1978 service treatment record relating to the motor vehicle accident.  

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his obstructive sleep apnea.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.
All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's obstructive sleep apnea had its onset in, or is otherwise related to the Veteran's active military service.  

The examiner should also state whether it is at least as likely as not that the Veteran's obstructive sleep apnea is either caused by or aggravated beyond its natural progression by his service-connected headaches.

In providing any opinion, the examination should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his acid reflux disease.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's acid reflux disease had its onset in, or is otherwise related to the Veteran's active military service.  The examiner should specifically consider and provide a full discussion of the Veteran's lay statements regarding the onset of his symptoms during service, as well as the December 1978 service treatment record.  

In providing any opinion, the examination must consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran and his representative must be provided a Statement of the Case addressing the Veteran's claim for an earlier effective date for the award of service connection for radiculopathy of the upper extremities.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.

6. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

